DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
(1)  The examiner has assumed that the “fastener” of claims 5, 12, and 13 includes any portion of the energizer ring portions that engage and move along a groove, although the term “fastener” seems almost contradictory to that function.
(2) The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking feature” and “mating locking feature” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because Fig. 2 should be labeled as prior art and in Fig. 7 the lower 610 line should not have an arrow and should continue to touch the applicable shoulder.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Objections
Claims 8, 9, and 16 are objected to because of the following informalities: “section” is an apparent typo of “second” (claims 8 and 16) and “annual” is an apparent typo of “annular” claim 9).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  This claim recites “wellbore components” in the preamble and then recites “a first wellbore component” and “a second wellbore component,” and “components,” making it unclear whether additional components are required by either subsequent recitations beyond the preamble.  Additionally, “axial components” and “radial component” create confusion in that former recited components are structures while these appear to be aspects of a force vector. Claims 2-9 depend from claim 1.
Claim 6  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure forming/having the “shoulder”.
Claim 10  There is insufficient antecedent basis in the claim for “the housing” and “the hanger”.  Claims 11-17 depend from claim 10.
Claim 18  As discussed with respect to Section 112(f) above, each of these claims has invoked Section 112(f) as to “locking feature” but the specification is unbounded with regard to corresponding structure. The published application paragraph [0024] includes the phrase “it should be appreciated that the bumps 320 and the grooves 322 are provided as being illustrative of potential locking features, and that in other embodiments the bumps 320 and/or grooves 322 may have different shapes, sizes, patterns, and the like than those illustrated in FIG. 3". These are unbounded limitations, thus the corresponding structures for "locking feature” in these claims is not duly limited as required when Section 112(f) is invoked.  Claims 19 and 20 depend from claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US20100126736) [Ellis], in view of Buckle (US20110120697).
Claim 1  Ellis discloses a system for forming a seal between wellbore components 11,15 [Figs. 1-4; abstract; para. 0016,0017], comprising: 
53 arranged between a first wellbore component 15 and a second wellbore component 11, the seal having a first leg 65 and a second leg 67, the first leg positioned proximate the first wellbore component and the second leg positioned proximate the second wellbore component [Fig. 1; para. 0018], wherein upon activation of the seal, the first leg engages the first wellbore component and the second leg engages the second wellbore component [Fig. 3; para. 0025,0026]; and 
an energizing ring 71,81 adapted to activate the seal, the energizing ring extending into an opening of the seal to drive the first leg and the second leg radially outward relative to an axis of the seal [e.g., Fig. 1 to Fig. 3; para. 0020,0025,0026].
Ellis otherwise discloses all the limitations of this claim, but does not explicitly disclose that the energizing ring includes bumps positioned to align with respective grooves formed on both the first leg and the second leg, upon activation of the seal, the bumps transmitting an uphole force into components having an axial component and a radial component.
Buckle discloses a system for forming a seal between wellbore components 11,13 [Figs. 2A,2B abstract; para. 0018,0019], comprising: an annular seal 27 arranged between a first wellbore component 11 and a second wellbore component 13, the seal having a first leg [left leg of either the lower or upper 29] and a second leg [right leg of either the lower or upper 29], the first leg positioned proximate the first wellbore component and the second leg positioned proximate the second wellbore component [Figs. 2A,2B; para. 0019], wherein upon activation of the seal, the first leg engages the first wellbore component and the second leg engages the second wellbore component [Fig. 2B; para. 0021,0022]; and an energizing ring 40 adapted to activate the seal, the energizing ring extending into an opening of the seal to drive the first leg and the second leg radially outward relative to an axis of the seal [e.g., Fig. 2A to Fig. 2B; para. 0021,0022].
47 positioned to align with a respective groove 44 formed on both the first leg and the second leg, upon activation of the seal, the bumps transmitting an uphole force into components having an axial component and a radial component [note that reference numerals 46 and 47 are incorrectly reversed in Fig. 2A, as shown by Fig. 2B and the discussion at para. 0022, wherein Buckle discloses that bump 47 engages groove 44 in order to “hold the set position”, such a hold function requiring the uphole force of this claim being transmitted into components having an axial component and a radial component, in that loading the curve of the recess will be reflected in transmitting both an axial and a radial force to and through the seal ring].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Ellis to include a bump and groove on the energizing ring, as disclosed by Buckle.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that an additional aspect of the seal assembly would promote the energizer ring being held in the set position.
Ellis, as modified, does not explicitly disclose a plurality of bumps and a plurality of corresponding grooves.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a plurality of bumps and a plurality of corresponding grooves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 2  Ellis, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the bumps have a first radius and the grooves have a second radius, the first radius being different from the second radius.
The designer, as a person of ordinary skill in the art, would have finite choice to make when choosing the diameters of the bumps and the grooves, i.e., to make them equal or unequal.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Ellis, as modified, such that the bumps radii were different than the corresponding grooves radii, the configuration merely being a selection between the choices.  
Claim 3  Ellis, as modified with respect to claim 1, discloses that the bumps are at least partially arcuate and mate with at least partially arcuate grooves [Buckle Figs. 2A,2B].
Claim 4  Ellis, as modified with respect to claim 1, discloses that the energizing ring includes a first portion 81 and a second portion 71, the second portion being movable with respect to the first portion [e.g., the relevant movement between Fig. 1 to Fig. 3].
Claim 6  Ellis, as modified with respect to claim 1, discloses a shoulder 17 blocking axial movement of the second portion beyond a predetermined point [para. 0020].
Claim 8  Ellis, as modified with respect to claim 1, discloses the second portion 71 engages an opening of the annular seal before the first portion 81 [Fig. 3], the first portion [e.g., from Fig. 1 to Fig. 3].
Claim 9  Ellis, as modified with respect to claim 1, discloses that the second portion 71 is adapted to contact a body portion [e.g., the joined end of the opening between the legs; Fig. 3] of the annular seal, upon activation of the annular seal. 
Claim 10  As discussed with respect to claim 1, Ellis discloses a downhole sealing system [Figs. 1-4; abstract; para. 0016,0017], comprising: 
a U-shaped seal 53 [Fig. 1; either the lower or upper portion] having a first leg 67 and a second leg 65, the first leg being a housing 11 side leg and the second leg being a hanger 15 side leg [Fig. 1; para. 0018]; and 
an energizing ring 71,81 for driving the first leg and the second leg radially into the housing and the hanger, respectively, the energizing ring adapted to enter an opening formed between the first leg and the second leg [e.g., Fig. 1 to Fig. 3; para. 0020,0025,0026].
Ellis otherwise discloses all the limitations of this claim, but does not explicitly disclose that each of the first leg and the second leg having a plurality of grooves extending along at least a portion of the first leg and that the energizing ring including a plurality of bumps positioned to engage the plurality of grooves after the energizing ring drives the first leg and the second leg radially into the housing and the hanger, respectively.
Buckle discloses a downhole sealing system [Figs. 2A,2B abstract; para. 0018,0019], comprising: a U-shaped seal 27 [either the lower or upper portion] having a first leg 67 [left leg of either the lower or upper 29] and a second leg 65 [right leg of either the lower or upper 29], the first leg being a housing 11 side leg and the second leg being a hanger 15 side leg [Fig. 1; para. 0018], each of the first leg and the second leg having a groove 44 extending along at least a portion of the first leg; and an energizing ring 40 for driving the first leg and the second leg radially into the housing and the hanger, respectively, the energizing ring adapted to enter an opening formed between the first leg and the second leg [e.g., Fig. 2A to 2B; para. 0021,0022], the energizing ring including a bump positioned to engage the groove after the energizing ring drives the first leg and the second leg radially into the housing and the hanger, respectively [note that reference numerals 46 and 47 are incorrectly reversed in Fig. 2A, as shown by Fig. 2B and the discussion at para. 0022, wherein Buckle discloses that bump 47 engages groove 44 in order to “hold the set position”.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Ellis to include a bump and groove on the energizing ring, as disclosed by Buckle.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that an additional aspect of the seal assembly would promote the energizer ring being held in the set position.
Ellis, as modified, does not explicitly disclose a plurality of bumps and a plurality of corresponding grooves.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a plurality of bumps and a plurality of corresponding grooves, since it has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 11  Ellis, as modified with respect to claim 10, discloses that the energizing ring further comprises: 
a first portion 81; and 
a second portion 71, the first portion being coupled to the second portion [taper to taper; Fig. 1], wherein the first and second portions are translatable, relative to one another, along a taper [e.g., the relevant movement between Fig. 1 to Fig. 3].
Claim 14  Ellis, as modified with respect to claim 10, discloses a shoulder 17 blocking axial movement of the second portion beyond a predetermined point [para. 0020].
Claim 16  Ellis, as modified with respect to claim 10, discloses the second portion 71 engages an opening of the annular seal before the first portion 81 [Fig. 3], the first portion wedging the section portion into the first leg as the first portion moves into the opening [e.g., from Fig. 1 to Fig. 3].
Claim 17  Ellis, as modified with respect to claim 10, discloses that the second portion 71 is adapted to contact a body portion [e.g., the joined end of the opening between the legs; Fig. 3] of the U-shaped annular seal, upon activation. 
Claim 18  As discussed with respect to claims 1 and 10, Ellis discloses a method for forming a sealing assembly [Figs. 1-4; abstract; para. 0016,0017], comprising: 
providing an annular seal 53 [either the lower or upper portion], the annular sealing being a U-shaped seal [Fig. 1]; the seal having a first leg 67 and a second leg 65; 
providing an energizing ring 71,81 [Fig. 1; para. 0020,0025,0026]; and 
matching the annular seal with the energizing ring [Fig. 3].
Ellis otherwise discloses all the limitations of this claim, but does not explicitly disclose forming, along the first leg and the second leg of the annular seal, a plurality of locking features, and forming, along an inner and outer diameter of the energizing ring, a plurality of mating locking features, the plurality of locking features adapted to engage the plurality of mating locking features when the annular seal is driven toward an activated position via the energizing ring.
Buckle discloses a method for forming a sealing assembly [Figs. 2A,2B abstract; para. 0018,0019], comprising: providing an annular seal 27 [either the lower or upper portion], the annular sealing being a U-shaped seal [Figs. 2A,2B1]; the seal having a first leg 67 and a second leg 65; forming, along the first leg 67 and the second leg 65 of the annular seal, a locking feature; providing an energizing ring 40 [Fig. 1; para. 0020,0025,0026]; forming, along an inner and outer diameter of the energizing ring, a mating locking feature; and matching the annular seal with the energizing ring [Fig. 2B; para. 0021,0022], the plurality of locking features adapted to engage the plurality of mating locking features when the annular seal is driven toward an activated position via the energizing ring [note that reference numerals 46 and 47 are incorrectly reversed in Fig. 2A, as shown by Fig. 2B and the discussion at para. 0022, wherein Buckle discloses that mating locking feature 47 engages locking feature 44 in order to “hold the set position”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Ellis to include a mating locking feature and locking feature on the energizing ring, as disclosed by Buckle.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that an additional aspect of the seal assembly would promote the energizer ring being held in the set position.
Ellis, as modified, does not explicitly disclose a plurality of mating locking features and a plurality of corresponding locking features.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a plurality of mating locking features and a plurality of corresponding locking features, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 19  Ellis, as modified with respect to claim 18, discloses that at least one of the annular seal or the energizing ring is formed from one of a metal [abstract], a plastic, or a combination thereof.
Claim 20  Ellis, as modified with respect to claim 18, discloses that the plurality of locking features correspond to grooves Buckle 44 and the plurality of mating locking features correspond to bumps Buckle 47 [as discussed at claims 1 and 10].

Allowable Subject Matter
Subject to the foregoing Section 112(b) rejections, claims 5, 7, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claims 5, 7, 12, 13, and 15 were not located in one reference, or a reasonable combination of references, particularly with regard to the fastener and groove/slot in the first and second portions (claims 5, 12, 13), and the relative lower axial positions of the portions (“flipping” Ellis is not a workable/reasonable possibility in light of upper energizer ring structure and function) (claims 7 and 15).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boehm et al. (US5456314) discloses an energizer ring with multiple protrusions that transmit an uphole force into components having an axial component and a radial component. Gunderson et al. (US4131287) discloses a mating locking feature and a locking feature on an energizing ring and annular seal, respectively.  Smith (US8181970) discloses a mating locking feature and a locking feature on an energizing ring and annular seal, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676